           Case 1:19-cv-01228-DAD-BAM Document 51 Filed 05/06/20 Page 1 of 2


 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT

 7                        FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9   LISA BROOCKS,                                      Case No. 1:19-cv-01228-DAD-BAM

10                  Plaintiff,                          ORDER REGARDING STATUS
                                                        CONFERENCE
11           v.

12   C R BARD INCORPORATED, et al.,

13                  Defendants.

14

15          This Court held a Status Conference on May 6, 2020, to discuss whether Plaintiff Lisa

16 Broocks (“Plaintiff”) had secured new counsel following the Court’s order granting the motion

17 of Ben C. Martin, Laura J. Baughman, and Thomas Wm. Arbon of the Law Office of Ben C.

18 Martin, now known as Martin Baughman, PLLC, to withdraw as attorney of record for Plaintiff.

19 Plaintiff Lisa Broocks appeared by telephone. Shawtina Lewis, counsel for Defendants C R
20 Bard Incorporated and Bard Peripheral Vascular Incorporated (“Defendants”), appeared by

21 telephone.

22          At the conference, Plaintiff confirmed that she had not been able to secure new counsel.

23 Following a discussion with the Court, the parties agreed to continue the Status Conference in

24 order to allow the parties to engage in discussions regarding the merits of the case and

25 settlement, if appropriate. Accordingly, the Court SETS a FURTHER STATUS CONFERENCE

26 for Wednesday June 17, 2020, at 9:30 AM in Courtroom 8 (BAM) before the undersigned.
27 The parties are encouraged to appear at the status conference by telephone with each party using

28


                                                    1
          Case 1:19-cv-01228-DAD-BAM Document 51 Filed 05/06/20 Page 2 of 2


 1 the following dial-in number and access code: dial-in number 1-877-411-9748; access code

 2 3219139.

 3         The Clerk of Court is directed to serve Plaintiff with a copy of this order at her address of

 4 record, 716 Santa Alicia Drive, Rhonert Park, CA 94928.
   IT IS SO ORDERED.
 5

 6     Dated:    May 6, 2020                                 /s/ Barbara    A. McAuliffe            _
                                                         UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
